Citation Nr: 0218636	
Decision Date: 12/23/02    Archive Date: 12/28/02

DOCKET NO.  02-09 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for 
osteochondritis dissecans of the left knee. 

2.  Entitlement to service connection for degenerative 
arthritis of the right knee. 

3.  Entitlement to service connection for degenerative 
disc disease of the lumbar spine, status post fusion at 
L5-S1. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from January 1968 to 
March 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in 
November 2001 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Fargo, North Dakota, which 
determined that new and material evidence had not been 
presented to reopen a claim for service connection for a 
left knee disorder previously evaluated as Osgood-
Schlatter's Disease (previously denied in August 1968), 
and denied service connection for a low back disorder and 
a right knee disorder.  The veteran entered notice of 
disagreement with this decision in November 2001; the RO 
issued a statement of the case in May 2002; and the 
veteran entered a substantive appeal, on a VA Form 9, 
which was received in July 2002. 


FINDINGS OF FACT

1.  All evidence necessary to decide the claims on appeal 
has been obtained; the RO has notified the veteran of the 
evidence needed to substantiate the claims addressed in 
this decision, obtained all relevant evidence designated 
by the veteran in order to assist him in substantiating 
his claims for VA compensation benefits, and afforded the 
veteran a VA medical examination and medical opinions to 
aid in substantiating his claims.

2.  In an August 1968 rating decision, the RO denied 
service connection for Osgood-Schlatter's disease of the 
left knee that had been claimed by the veteran as Osgood-
Schlatter's disease and osteochondritis dissecans; the RO 
found this disability preexisted service and was not 
aggravated by service; the veteran was duly notified of 
the decision and of his appellate rights in August 1968; 
thereafter, the veteran did not enter a notice of 
disagreement within one year of notice of the August 1968 
rating decision.
 
3.  The evidence associated with the claims file 
subsequent to the August 1968 RO decision is either 
cumulative and redundant, or is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for osteochondritis 
dissecans of the left knee (previously evaluated as 
Osgood-Schlatter's disease). 

4.  The veteran did not experience a right knee injury or 
disease in service; the diagnosed arthritis of the right 
knee did not manifest to a degree of 10 percent disabling 
or more within one year from the date of separation from 
service, was first demonstrated a number of years after 
separation from service, and is not otherwise related to 
any injury or disease during any period of active duty 
service.

5.  The veteran did not experience a lumbar spine injury 
or disease in service; the diagnosed degenerative disc 
disease of the lumbar spine, status post fusion at L5-S1, 
was first demonstrated a number of years after separation 
from service, and is not otherwise related to any injury 
or disease during any period of active duty service.


CONCLUSIONS OF LAW

1.  The RO's August 1968 rating decision denying service 
connection for Osgood-Schlatter's disease of the left knee 
is final.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 20.201, 20.302, 20.1103 (2002).  

2.  The evidence received subsequent to the RO's August 
1968 decision is not new and material, and the 
requirements to reopen the claim of entitlement to service 
connection for osteochondritis dissecans of the left knee 
have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5108, 7105 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 
3.156(a), 20.1105 (2002).

3.  The veteran's arthritis of the right knee was not 
incurred in or aggravated by active service and may not be 
presumed to be of service onset.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2002).  

4.  The veteran's degenerative disc disease of the lumbar 
spine, status post fusion at L5-S1, was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2002).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now requires VA to assist 
a claimant in developing all facts pertinent to a claim 
for VA benefits, including a medical opinion and notice to 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary 
to substantiate the claim.  The duty to notify provisions 
of the Veterans Claims Assistance Act of 2000 and 
implementing regulations apply to claims to reopen based 
on new and material evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  The 
Board finds that, in this appellant's case, the 
requirements of the Veterans Claims Assistance Act of 2000 
and implementing regulations have been met.  

In the rating decisions, statement of the case, and 
supplemental statement of the case, the RO advised the 
appellant of what must be demonstrated to reopen a claim 
for service connection for a left knee disability 
diagnosed as osteochondritis dissecans of the left knee, 
as well as to establish service connection for right knee 
arthritis and degenerative disc disease of the lumbar 
spine, status post fusion at L5-S1.  A September 2002 
supplemental statement of the case advised the veteran of 
the regulatory provisions of the Veterans Claims 
Assistance Act of 2000.  The Board finds that the RO has 
obtained, or made reasonable efforts to obtain, all 
records or other evidence which might be relevant to the 
appellant's claims, and the appellant has not identified 
any additional evidence or records that have not been 
obtained; the appellant indicated in September 2001 that 
he had no other private or government treatment records to 
submit in support of his claims.  The appellant was 
afforded a VA compensation examination and medical 
opinions in October 2001.  VA advised the veteran that it 
was requesting the medical examination and medical 
opinions to determine whether service-connected 
compensation was warranted based on the evidence submitted 
in support of the claims.  Thus, the veteran has been 
advised which portion of evidence is to be provided by him 
and which portion VA will attempt to obtain in accordance 
with 38 U.S.C.A. § 5103(a).  Accordingly, no further 
notice to the veteran or assistance in acquiring evidence 
is required by the new statute and regulations.  

II.  New and Material Evidence to Reopen Claim 
for Service Connection for Left Knee Osteochondritis 
Dissecans

In this case, in the November 2001 rating decision on 
appeal, the RO determined that new and material evidence 
had not been presented to reopen a prior final August 1968 
rating decision denial of service connection for Osgood-
Schlatter's Disease, and the RO denied the veteran's May 
2001 claim to reopen.  In a September 2002 RO rating 
decision during the appeal, the RO characterized the issue 
as one of entitlement to service connection for 
osteochondritis dissecans of the left knee, but did so 
without an explicit finding that new and material evidence 
had been presented to reopen the previously denied claim.  
Regardless of the actions of the RO, the Board has a legal 
duty to address the "new and material evidence" 
requirement.  If the Board finds that no new and material 
evidence has been submitted, it is bound by a statutory 
mandate not to consider the merits of the case.  Barnett 
v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 
(Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 
239, 244 (1993).  

As a general rule, within one year from the date of 
mailing the notice of the RO's decision, a notice of 
disagreement must be filed in order to initiate an appeal 
of any issue adjudicated by the RO.  See 38 U.S.C.A. 
§ 7105(a), (b)(1) (West 1991 & Supp. 2002).  If a notice 
of disagreement is not filed within one year of notice of 
the decision, the RO's determination becomes final.  See 
38 U.S.C.A. § 7105(c) (West 1991 & Supp. 2002).    

In this case, in an August 1968 rating decision, the RO 
denied entitlement to service connection for Osgood-
Schlatter's disease of the left knee that had been claimed 
by the veteran as Osgood-Schlatter's disease and 
osteochondritis dissecans.  The RO found this disability 
preexisted service and was not aggravated by service.  The 
veteran was duly notified of the decision and of his 
appellate rights by a letter dated in August 1968, but did 
not enter notice of disagreement with this decision within 
one year of such notice.  As a result, the August 1968 RO 
rating decision denial of service connection for Osgood-
Schlatter's disease of the left knee became a final 
decision.  See 38 U.S.C.A. § 7105(c). 

A final decision under the provisions of 38 U.S.C.A. 
§ 7105 cannot be reopened and reconsidered by VA unless 
new and material evidence is presented in connection with 
a request that the previously denied claim be reopened.  
See 38 U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. App. 127, 
135 (1993).  When it is determined that new and material 
evidence has been submitted, VA must reopen a previously 
denied claim.  See 38 U.S.C.A. § 5108; Spencer v. Brown, 4 
Vet. App. 283, 286-87 (1993).  If new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.   

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  The regulatory 
changes of the new and material evidence requirement of 
38 C.F.R. § 3.156(a) in the VA regulations implementing 
the Veterans Claims Assistance Act of 2000 apply only to a 
claim to reopen a finally decided claim that was received 
on or after August 29, 2001.  38 C.F.R. § 3.159(c) (2002).  
As the veteran in this case filed his claim to reopen in 
May 2001, prior to the August 29, 2001 effective date for 
regulatory change of the new and material requirement, the 
changes to the definition of new and material evidence at 
38 C.F.R. § 3.156(a) do not apply; the definition of new 
and material evidence in effect prior to August 29, 2001 
will be applied.  

For claims to reopen filed prior to August 29, 2001, new 
and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).

In this case, at the time of the RO's August 1968 
decision, the relevant evidence of record consisted of 
service medical records and the veteran's claim for 
service connection.  The veteran entered active duty 
service on January 9, 1968.  Service medical records 
reflect that on January 24, 1968 the veteran was seen for 
sinusitis, but was noted to have tender and enlarged 
tibial tendonitis, diagnosed as Osgood-Schlatter's 
disease.  On January 29, 1968 the veteran was seen for 
left knee pain to the medial aspect secondary to long 
walking or marching, diagnosed as medial collateral leg 
strain, and X-rays were recommended.  X-ray examination on 
February 2, 1968 revealed evidence of osteochondritic 
dissecans of the left knee, with only minimal symptoms 
present.  On February 15, 1968, at an orthopedic 
consultation, the veteran presented a three year history 
of steady left knee pain that was worse with walking and 
standing; no history of in-service injury was recorded.  
Examination of the left knee revealed large 
osteochondritic dissecans body in the medial femoral 
condyle of the left knee.  The service physician offered 
the opinion that the veteran was unfit for service due to 
this left knee disorder, and that this left knee disorder 
existed prior to service.  The service separation 
examination conducted in February 1968 reflects a 
diagnosis of Osgood-Schlatter's disease, osteochondritis 
dissecans, of the left knee.  No history of in-service 
injury was noted.  

Evidence submitted since the RO's August 1968 rating 
decision denial includes private medical records, private 
and VA medical opinions, a VA compensation examination 
report, and the veteran's written statements.  Private 
medical records reflect that after service, in July 1968, 
the veteran was diagnosed with osteochondritis of the left 
knee, hospitalized, and underwent surgery for removal of 
osteochondroma from the left knee.  After service in 1979 
the veteran incurred a left leg injury when his water ski 
hit his left calf, diagnosed as a hematoma.  In February 
1980, the veteran reported a history of discomfort in his 
left knee since service 13 years prior.  In July and 
August 2000, the veteran was diagnosed with probable 
traumatic arthritis of the left knee.  Private medical 
records reflect that in January 1981 the veteran underwent 
arthroscopy and arthrotomy of the left knee for diagnosed 
disability of osteochondritis dissecans of the left knee.  
The history included that this left knee disorder had been 
present for a number of years and was the reason the 
veteran was discharged from military service.  This report 
reflects the opinion that the veteran would probably 
develop arthritis of the left knee as he got older.  

In a November 2001 letter, Timothy Luithle, M.D., a 
private physician, wrote that the veteran had a 
questionable history of Osgood-Schlatter's disease based 
on current X-ray evidence of very minimal soft tissue 
swelling on the left rather than "significant" soft tissue 
swelling.  Dr. Luithle also wrote that there was some 
question as to whether the veteran's knee pain could be 
triggered now because of recurrent or continued Osgood-
Schlatter's disease.  In a March 2002 letter, R. Mark 
Askew, M.D., wrote that he evaluated the veteran for left 
knee pain.  He wrote that the veteran "had initially 
injured his left knee in the Service," and that the 
veteran now had progressive pain with severe arthritis.  

A report of VA compensation examination in October 2001 
reflects that the veteran reported that his left knee 
became bothersome in basic training.  The diagnoses were 
irregularity of the median femoral condyle of the left 
that was likely osteochondritis dissecans, and 
degenerative joint disease of the left knee.  X-rays of 
the left knee in October 2001 revealed multi-compartmental 
hypertrophic/osteoarthritic osseous degenerative changes 
(primarily involving the medial and patellofemoral 
compartments of the left knee joint), questionable 
residuals of old osteochondritis dissecans of the medial 
femoral condyle of the left knee, and chondrocalcinosis.  
In a November 2001 addendum to the examination dated in 
November 2001, the VA physician's assistant who conducted 
the October 2001 VA examination wrote that he had reviewed 
the records in the veteran's claims file, and that upon 
examination (in October 2001) he had found no evidence of 
Osgood-Schlatter's disease.  The statement noted that in 
service the veteran had been diagnosed with both Osgood-
Schlatter's disease and osteochondritis dissecans of the 
left knee. 

An August 2002 opinion by a VA chief of orthopedic section 
included the opinion that the diagnosis of Osgood-
Schlatter's disease at service separation was more likely 
a diagnosis of osteochondritis dissecans.  The opinion was 
that the veteran had an old osteochondritis dissecans of 
the left knee that preexisted service, that there was no 
clear evidence of aggravation during service, and the 
current arthritic changes were a consequence of 
osteochondritis dissecans, its natural history, and the 
veteran's underlying genetics. 

The veteran wrote in his May 2001 claim to reopen that he 
had a chipped bone of the left knee during service, during 
basic training his knee became stiff, sore, and swollen 
with marching or training, his left knee had been a 
problem before he was drafted into active service, and he 
believed his preexisting left knee disorder was aggravated 
by physical training in service.

After a review of the evidence, the Board finds that the 
additional evidence associated with the claims file 
subsequent to the August 1968 RO decision is either 
cumulative and redundant, does not bear directly and 
substantially upon the specific matter under 
consideration, or is not so significant that it must be 
considered in order to fairly decide the merits of the 
claim for service connection for osteochondritis dissecans 
of the left knee.  In 1968, the veteran claimed service 
connection for left knee disability, specifically both 
Osgood-Schlatter's disease and "osteo condrosis 
dissecaris" [sic - osteochondritis dissecans].  He wrote 
that he had the osteochondritis dissecans "since 
childhood."  The bases for the RO's original denial of 
service connection in August 1968 were that the veteran's 
left knee disability preexisted service and was not 
aggravated by service.  The evidence of record at the time 
of the original denial included the diagnosis of 
osteochondritis dissecans. 

The additional evidence received since August 1968 does 
not include evidence that the veteran's left knee 
disability of osteochondritis dissecans did not preexist 
service entrance, that the veteran incurred a left knee 
injury in service, or a medical nexus opinion relating the 
veteran's currently diagnosed left knee disabilities to 
service.  While the private medical opinion evidence of 
Dr. Luithle has some tendency to call into question one of 
the in-service diagnoses, that of Osgood-Schlatter's 
disease, there is no additional evidence to call into 
question the in-service, post-service, and current 
diagnosis of osteochondritis dissecans.  Similarly, the VA 
physician's assistant who conducted the October 2001 VA 
examination offered the opinion that he found no evidence 
of Osgood-Schlatter's disease, and the radiologist at the 
October 2001 examination found some evidence of possibly 
old osteochondritis dissecans of the left knee; the 
addendum did not change this finding.  The August 2002 
opinions by a VA chief of orthopedic section tend to weigh 
against the veteran's claim to reopen, as they tend to 
show a diagnosis of preexisting osteochondritis dissecans, 
no clear evidence of aggravation during service, and 
relate the veteran's current arthritic changes to the 
preexisting osteochondritis dissecans, its natural 
history, and the veteran's underlying genetics. 

Dr. Askew's suggested, but not stated, opinion that the 
veteran's currently diagnosed osteoarthritis of the left 
knee was related to a left knee injury in service is of no 
probative value because, even if a medical opinion could 
somehow be construed, it was explicitly based on the 
inaccurate history of in-service injury of the left knee.  
There is no history or evidence of left knee injury in 
service, either in the service medical records, evidence 
at the time of the August 1968 rating decision, or 
additional evidence received into the record since the 
otherwise final August 1968 rating decision denial of 
service connection.  The Board is not bound to accept 
medical opinions that are based on lay history where that 
history is unsupported by the medical evidence.  See Boggs 
v. West, 11 Vet. App. 334, 340 (1998).  The United States 
Court of Appeals for Veterans Claims (Court) has held 
that, while an examiner can render a current diagnosis 
based upon his examination of the veteran, without a 
thorough review of the record, an opinion regarding the 
etiology of the underlying condition can be no better than 
the facts alleged by the veteran.  Swann v. Brown, 5 Vet. 
App. 229, 233 (1993).  In effect, it is mere speculation.  
See Black v. Brown, 5 Vet. App. 177, 180 (1993).   

The additional evidence does include evidence of post-
service injury of the left knee in 1979, post-service 
diagnosis of osteochondritis dissecans in 1981 and 
subsequently, that the veteran did not have osteoarthritis 
of the left knee as of 1981, and a post-service diagnosis 
of osteoarthritis of the left knee first diagnosed in 2000 
many years after service separation.  This additional 
evidence, however, is not favorable to the veteran's claim 
and does not tend to support the veteran's claim.  

The evidence of preexisting left knee disability and 
symptoms, and histories of left knee symptoms having 
occurred in service are redundant.  A history of 
continuous post-service symptomatology of the left knee, 
but not of increased symptoms until many years after 
service separation, does not help the veteran's claim as 
it is not probative of the question of whether the 
veteran's preexisting left knee disability was aggravated 
in service.  The evidence of removal of osteochondroma 
within a few months of service, coupled with the absence 
of evidence of left knee injury in service, does not tend 
to support the veteran's claim that his preexisting left 
knee disability was aggravated in service; the nature of 
the disability has the tendency to show that it preexisted 
service, a fact that does not help the veteran's claim.  

Based on the foregoing, the Board concludes that the 
evidence received subsequent to the RO's August 1968 
rating decision is not new and material, and the 
requirements to reopen the claim of entitlement to service 
connection for osteochondritis dissecans of the left knee 
have not been met.  Inasmuch as new and material evidence 
has not been presented to reopen the previously disallowed 
claim, the RO's August 1968 decision remains final.  The 
veteran's claim to reopen must be denied.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108, 7105; 38 C.F.R. §§ 3.159, 
3.156(a), 20.201, 20.302, 20.1103, 20.1105.  

III.  Service Connection for Degenerative Arthritis of the 
Right Knee

Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a) (2002).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 
C.F.R. § 3.303(b) (2002).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002). 

Additionally, certain chronic diseases, including 
arthritis, may be presumed to have been incurred during 
service if manifest to a compensable degree within one 
year of separation from active military service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.307, 3.309.  The nexus requirement may be 
satisfied by evidence that a chronic disease subject to 
presumptive service connection was manifest to a 
compensable degree within the prescribed period.  See 
Traut v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. 
Brown, 5 Vet. App. 36, 43 (1993).  

The veteran contends that his currently diagnosed 
degenerative arthritis of the right knee is etiologically 
related to his osteochondritis dissecans of the left knee.  

After a review of all the evidence of record, the Board 
finds that the veteran's diagnosed degenerative arthritis 
of the right knee did not manifest to a degree of 10 
percent disabling or more within one year from the date of 
separation from service in March 1968.  Degenerative 
arthritis of the right knee was first demonstrated a 
number of years after separation from service.  For this 
reason, the Board finds that presumptive service 
connection for degenerative arthritis of the right knee as 
a "chronic" disease is not warranted.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309. 

Upon consideration of whether the veteran's degenerative 
arthritis of the right knee has been directly related by 
the evidence to any injury or disease in service, the 
Board finds that the preponderance of the evidence is 
against a finding that the veteran's degenerative 
arthritis of the right knee is related to any injury or 
disease during service.  There is no evidence of the 
occurrence of injury or disease of the right knee in 
service, and there is no medical opinion of record that 
purports to relate the veteran's currently diagnosed 
degenerative arthritis of the right knee to service.  

With regard to the claim for service connection for 
degenerative arthritis of the right knee as secondary to 
osteochondritis dissecans of the left knee, service 
connection for a left knee disability was denied in a 
prior final rating decision in 1968.  An appeal to reopen 
that claim has been denied by the Board in this decision; 
therefore, as service connection for osteochondritis 
dissecans of the left knee has not been established, the 
veteran's claim for service connection for degenerative 
arthritis of the right knee as secondary to 
osteochondritis dissecans of the left knee is without 
legal merit.  Any medical opinion relating the veteran's 
degenerative arthritis of the right knee to his left knee 
disability would not tend to establish service connection, 
including on a secondary basis.  The Court has held that 
in a case such as this one, where the law and not the 
evidence is dispositive of the claim, the claim should be 
denied because of lack of legal entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

For these reasons, the Board must find that the 
preponderance of the evidence is against the veteran's 
claim for service connection for degenerative arthritis of 
the right knee.  The veteran's currently diagnosed 
degenerative arthritis of the right knee was not incurred 
or aggravated in service or as a result of any incident of 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310.  



IV.  Service Connection for Degenerative Disc Disease of 
the Lumbar Spine

The veteran contends that his currently diagnosed 
degenerative disc disease of the lumbar spine, status post 
fusion at L5-S1, is etiologically related to his 
osteochondritis dissecans of the left knee.  

Upon consideration of whether the veteran's degenerative 
disc disease of the lumbar spine, status post fusion at 
L5-S1, has been directly related by the evidence to any 
injury or disease in service, the Board finds that the 
preponderance of the evidence is against a finding that 
the veteran's degenerative disc disease of the lumbar 
spine, status post fusion at L5-S1, is related to any 
injury or disease during service.  There is no evidence of 
the occurrence of injury or disease of the low back or 
lumbar spine in service, and there is no medical opinion 
of record that purports to relate the veteran's currently 
diagnosed degenerative disc disease of the lumbar spine, 
status post fusion at L5-S1, to service.  

With regard to the claim for service connection for 
degenerative disc disease of the lumbar spine, status post 
fusion at L5-S1, as secondary to osteochondritis dissecans 
of the left knee, service connection for a left knee 
disability was denied in a prior final rating decision in 
1968, and an appeal to reopen that claim has been denied 
by the Board in this decision; therefore, the veteran's 
claim for service connection for degenerative disc disease 
of the lumbar spine, status post fusion at L5-S1, as 
secondary to osteochondritis dissecans of the left knee, 
is without legal merit.  Any medical opinion relating the 
veteran's degenerative disc disease of the lumbar spine, 
status post fusion at L5-S1, to his left knee disability 
would not tend to establish service connection.  The Court 
has held that in a case such as this one, where the law 
and not the evidence is dispositive of the claim, the 
claim should be denied because of lack of legal 
entitlement under the law.  Sabonis, 6 Vet. App. at 430. 

For these reasons, the Board must find that the 
preponderance of the evidence is against the veteran's 
claim for service connection for degenerative disc disease 
of the lumbar spine, status post fusion at L5-S1.  The 
veteran's currently diagnosed degenerative disc disease of 
the lumbar spine, status post fusion at L5-S1, was not 
incurred or aggravated in service or as a result of any 
incident of service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.159, 3.303, 3.310.

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to 
the issues on appeal; however, as the preponderance of the 
evidence is against the veteran's claims, the record does 
not demonstrate an 
approximate balance of positive and negative evidence as 
to warrant the resolution of these issues on that basis.  
38 U.S.C.A. § 5107(b) (West Supp. 2002); 38 C.F.R. 
§ 3.102. 


ORDER

New and material evidence not having been submitted, the 
veteran's request to reopen a claim for service connection 
for osteochondritis dissecans of the left knee is denied.

An appeal for service connection for degenerative 
arthritis of the right knee is denied. 

An appeal for service connection for degenerative disc 
disease of the lumbar spine, status post fusion at L5-S1, 
is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

